Citation Nr: 1030646	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  00-10 927	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back disability 
to include as secondary to the service-connected left knee and 
left ankle disabilities.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a left hip disability 
to include as secondary to the service-connected left knee and 
left ankle disabilities.

3.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder.  

4.  Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disability.  

5.  Whether new and material evidence has been presented to 
reopen the claim of service connection for erectile dysfunction 
to include as secondary to the service-connected posttraumatic 
stress disorder.  

REPRESENTATION

Veteran represented by:  Mississippi Veterans Affairs Commission
WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1971 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in March 2000, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for the low 
back and left hip disabilities.

This matter is also before the Board on appeal of a June 2005 
rating decision of the RO, which denied a higher rating for 
posttraumatic stress disorder and a total disability compensation 
rating based on individual unemployability.  

Finally, this matter is before the Board on appeal of a January 
2010 rating decision of the RO, which denied service connection 
for erectile dysfunction on the basis that new and material 
evidence was not presented to reopen the claim.  

In January 2004, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge, on the claims, pertaining to the 
low back and left hip.  

In December 2004, the Board remanded the case for additional 
development.  

In a decision in January 2008, the Board determined that new and 
material evidence had not been presented to reopen the claims of 
service connection for a low back disability and for a left hip 
disability, and therefore denied the appeal as to these claims.  
The Board also denied a claim of service connection for a 
disability manifested by left-sided pain.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in October 2009, the 
Court granted a Joint Motion for Partial Remand of the parties, 
the Secretary of VA and the Veteran, who was then represented by 
counsel, and vacated the Board's decision as to the low back and 
left hip disabilities and dismissed the appeal on the claim of 
service connection for left-sided pain.  The Court then remanded 
the case to the Board for readjudication consistent with the 
Joint Motion.

The claim of service connection for osteoarthritis and 
meniscal tears of the left knee has been raised by the 
record, as noted previously by the Board in a June 2009 
decision, but has not been adjudicated by an Agency of 
Original Jurisdiction (AOJ) or RO.  Therefore, the claim 
is referred to an AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the applications to reopen the claims of service connection 
for a low back disability and for a left hip disability, in the 
Joint Motion, the parties agreed that a remand was necessary in 
order to comply with Kent v. Nicholson, 20 Vet. App. 1 (2006) (in 
part, the Veteran is to be provided notice of the reason for the 
previous denial the claim). 

By rating decision in June 2005, the RO denied service connection 
for a higher rating for posttraumatic stress disorder and denied 
a total disability rating for compensation based on individual 
unemployability.  In a statement received by the RO in June 2005, 
which was clarified by another statement received in July 2005, 
the Veteran expressed disagreement with the decision.  

When there has been an adjudication by the RO and a timely notice 
of disagreement has been filed, a statement of the case 
addressing the issue must be furnished to the Veteran.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  In this case, the RO furnished 
a statement of the case in October 2005; however, it pertained to 
the claim for a total disability compensation rating based on 
individual unemployability (an appeal which the Veteran 
subsequently perfected to the Board), but it did not address the 
claim for a higher rating for posttraumatic stress disorder.  The 
Veteran was afforded a VA examination in July 2010 to evaluate 
posttraumatic stress disorder, but the report of the examination 
has not been considered by the RO, which is evidence that 
pertains to both the claim for increase for posttraumatic stress 
disorder and the claim for a total disability rating for 
compensation based on individual unemployability. 

By rating decision in January 2010, the RO denied service 
connection for erectile dysfunction, claimed as secondary to the 
service-connected posttraumatic stress disorder, on the basis 
that new and material evidence had not been presented to reopen 
the claim of service connection.  In a statement received by the 
RO in March 2010, the Veteran expressed disagreement with the 
decision.  As previously noted, when there has been an 
adjudication by the RO and a timely notice of disagreement has 
been filed, a statement of the case addressing the issue must be 
furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

For the above reasons, the case is REMANDED for the following 
action:

1.  Ensure content-complying VCAA notice with 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence 
claim) on the applications to reopen the 
claims of service connection for a low back 
disability and for a left hip disability 
including on a secondary basis.  




The notice should (1) notify the Veteran of 
the reasons for the previous denial of 
service connection for the low back and left 
hip disabilities; (2) notify the Veteran of 
the evidence and information necessary to 
reopen the claims (i.e., describe what new 
and material evidence is under the old 
version of 38 C.F.R. § 3.156, prior to August 
29, 2001); and (3) notify the Veteran of what 
specific evidence would be required to 
substantiate the element or elements needed 
to grant the Veteran's claims of service 
connection for a low back disability and left 
hip disability including on a secondary 
basis.

2.  Furnish the Veteran a statement of the 
case on the claims of whether new and 
material evidence has been presented to 
reopen a claim of service connection for 
erectile dysfunction to include as secondary 
to service-connected posttraumatic stress 
disorder, and of a rating higher than 50 
percent for posttraumatic stress disorder.  

In order to perfect an appeal of the claims 
to the Board, the Veteran must still timely 
file a substantive appeal after issuance of 
the statement of the case. 

3.  After the development requested has been 
completed, adjudicate the claims of whether 
new and material evidence has been presented 
to reopen the claims of service connection 
for a low back disability and for a left hip 
disability, including secondary service 
connection, and the claim for a total 
disability rating for compensation based on 
individual unemployability.  If any benefit 
sought remains denied, furnished the Veteran 
and his representative a supplemental 
statement of the case and return the case to 
the Board.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).



